Response to Amendment
The amendment filed March 29, 2022 has been entered. Applicant’s amendments to the Claims in response to the previously set forth in the Non-Final Office Action mailed March 04, 2022 has been entered. 
Claims 1-2, 4-15, and 17-19 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claims 1, 15, and 19 to include the allowable subject matter of previous claims 3 and 16, which the examiner indicated as allowable in the previous Non-Final Rejection filed March 04, 2022. 

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims 2 and 4-14, the prior art fails to teach that the alarm device comprises a string arranged along a plurality of portions of the supporting intermediate structure in a plurality of positions configured to be impacted by the transporting unit responsive to the transportation unit exceeding the threshold tilting angle. While (JP HO265667 U) teaches (Fig. 1-2): Switches (10a, 10b) that may be interpreted as the alarm device configured to be impacted by the transporting unit responsive to the transportation unit exceeding the threshold tilting angle, the switches (10a, 10b) of (JP HO265667 U) are in the form of a microswitch or a push button switch (Detailed explanation, lines 26-27), and the examiner finds no obvious reason to modify the switch to be a string arranged along a plurality of portions of the supporting intermediate structure in a plurality of positions. Such a modification would require improper hindsight reasoning.
Further, while the secondary reference Frohlich et al. (WO 9530216 Al, provided by examiner) teaches an inclination switch (86) which includes contact rings (78, 82) with electrical leads in a hermetically sealed chamber (74) responsive to a threshold tilting angle of the transporting unit being exceeded (Claims 20-21), the inclination switch is mounted on the carrier vertically in line with the carrier’s center of gravity (page 13, lines 18-20) and the examiner finds no obvious reason to mount the switch to the supporting intermediate structure (8). Such a modification would require improper hindsight reasoning. Further, it would not be obvious to modify the contact rings of Frohlich to be strings.
Regarding claim 15, its depending claims 17-18, and claim 19, the prior art fails to teach that the alarm device comprises a string arranged along a plurality of portions of the supporting intermediate structure in a plurality of positions configured to be impacted by the transporting unit responsive to the transportation unit exceeding the threshold tilting angle. While (JP HO265667 U) teaches (Fig. 1-2): Switches (10a, 10b) that may be interpreted as the alarm device configured to be impacted by the transporting unit responsive to the transportation unit exceeding the threshold tilting angle, the switches (10a, 10b) of (JP HO265667 U) are in the form of a microswitch or a push button switch (Detailed explanation, lines 26-27), and the examiner finds no obvious reason to modify the switch to be a string arranged along a plurality of portions of the supporting intermediate structure in a plurality of positions. Such a modification would require improper hindsight reasoning.
Further, while the secondary reference Frohlich et al. (WO 9530216 Al, provided by examiner) teaches an inclination switch (86) which includes contact rings (78, 82) with electrical leads in a hermetically sealed chamber (74) responsive to a threshold tilting angle of the transporting unit being exceeded (Claims 20-21), the inclination switch is mounted on the carrier vertically in line with the carrier’s center of gravity (page 13, lines 18-20) and the examiner finds no obvious reason to mount the switch to the supporting intermediate structure (8). Such a modification would require improper hindsight reasoning. Further, it would not be obvious to modify the contact rings of Frohlich to be strings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617